 



Exhibit 10.3
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 31st day of August, 2005, by and between HearUSA, Inc., a Delaware
corporation (the “Company”), and Gino Chouinard (“Employee”).
Background:
     (a) Employee has been serving as the Executive Vice President and Chief
Financial Officer of the Company in a managerial capacity prior to the date
hereof.
     (b) The Company wishes for the Employee to continue as an employee of the
Company on the terms provided herein.
     (c) The Employee wishes to continue as an employee of the Company and is
willing to render services to the Company on the terms and conditions
hereinafter set forth;
Agreement
     In consideration of the mutual promises hereinafter set forth, it is hereby
agreed as follows:
     1. Employment. Employee shall continue to be employed by the Company, with
such continued employment to be under the terms and conditions set forth herein,
and Employee hereby accepts such continued employment upon the terms and
conditions set forth herein.
     2. Term of Employment. The term of this Agreement shall commence on the
date first set forth above and shall end on the third anniversary of such date
(the “Initial Employment Period”), and shall continue in effect for successive
periods of three years thereafter unless either the Company or Employee gives
written notice of non-renewal prior to the end of the then current term of this
Agreement, or unless sooner terminated as provided in Section 6 or Section 7
hereof. The Initial Employment Period and any renewal terms of this Agreement
are referred to herein as the “Term of Employment.”
     3. Location of Employment. Employee will continue to be located at the
Company’s corporate offices in West Palm, Florida.
     4. Duties.
          (a) Employee shall serve in a full-time capacity with the title of
Executive Vice President and Chief Financial Officer, reporting to the Chief
Executive Officer of the Company, and the and the Employee shall have the
authority, duties, responsibilities and status (including office, title and
reporting requirement) associated with the office of Executive Vice President
and Chief Financial Officer (including those contemplated by the Company’s
bylaws).

 



--------------------------------------------------------------------------------



 



          (b) Employee shall be authorized by the Chief Executive Officer to
employ reasonable discretion in performing Employee’s responsibilities.
          (c) Employee shall have such further duties and responsibilities, not
inconsistent with such position, as shall be assigned to the Employee by the
Chief Executive Officer or the Board of Directors of the Company.
          (d) Employee shall devote his full business time and attention and
such skill, energy and best efforts as may be necessary for the faithful
performance of duties assigned to Employee.
     5. Compensation.
          (a) During the Term of Employment, the Company shall pay Employee, as
compensation for his services during the Employment Period, a base salary (the
“Base Salary”) at a rate of Two Hundred Ten Thousand Dollars ($210,000.00) per
year, such Base Salary to be payable in accordance with the Company’s usual
payment practices and to be subject to adjustment from time to time as may be
agreed between the Employee and the Company. Employee shall be entitled to
participate in the Company’s current employee benefit plans, and will in the
future be entitled to participate in any new employee benefit plans that are put
in place for the Company executive officers, provided that any such plans shall
be subject to the approval of the Board of Directors. Additionally, Employee
shall be entitled to such prerogatives of office as are the Company’s current
practice, subject to the right of the Company to revise such practices.
          (b) The Employee will be eligible to participate in the Company’s
stock plan and bonus plan, subject to the discretion of the Board of Directors
of the Company.
          (c) All compensation shall be subject to customary withholding taxes
and other employment taxes as required with respect thereto.
     6. Termination of Employment by the Company. This Agreement and Employee’s
employment may be terminated by the Company as follows:
          (a) At the election of the Company, upon thirty days’ prior written
notice to Employee in the event Employee becomes disabled and such disability
continues for a period exceeding three (3) consecutive months. In the event of a
disagreement concerning the existence of any such disability, the matter shall
be resolved by a disinterested licensed physician chosen by the Company.
          (b) At the election of the Company, for “Cause” immediately upon
notice by the Company to the Employee. “Cause” shall mean:
            (i) willful or prolonged absence from work by the Employee (other
than by reason of disability) or failure, neglect or refusal by the Employee to
perform his duties and responsibilities hereunder;

2



--------------------------------------------------------------------------------



 



            (ii) material breach by the Employee of any of the covenants
contained in this Agreement;
            (iii) the Employee’s commission of fraud or dishonesty against the
Company, its subsidiaries, parent, affiliates or their respective officers,
directors, stockholders or employees; conduct intended to injure or having the
effect of injuring the reputation, business or business relationships of the
Company, its subsidiaries, parent or affiliates or their respective officers,
directors or employees;
            (iv) upon a charge by a governmental entity against the Employee of
any crime involving moral turpitude or which could reflect unfavorably upon the
Company or upon the filing of any civil action involving the Employee and a
charge of embezzlement, theft, fraud or other similar act; or
            (v) failure or refusal of Executive to materially comply with the
policies, standards and regulations of the Company as from time to time may be
made known to Executive.
          (c) At the election of the Company, at any time, without Cause
immediately upon notice by the Company to Employee.
          (d) Upon termination of this Agreement by the Company, all rights and
obligations of the parties hereunder shall cease, except: (i) if this Agreement
is terminated without Cause by the Company prior to the end of the Term of this
Agreement; or (ii) if the Company gives written notice of non-renewal of this
Agreement pursuant to Section 2 above; or (iii) if there is a Change in Control
of the Company (as defined below) and this Agreement is terminated without Cause
by the Company, then (x) Employee shall receive a lump sum equal to his Base
Salary times two plus any bonus or other long term incentive compensation to
which the Employee would have been entitled absent the termination,
(y) Employee’s health and life insurance benefits shall continue for a period of
24 months after such termination, and (z) all of Employee’s unvested options
shall immediately vest and may be exercised by Employee for such
post-termination period as is prescribed by such option agreements and related
stock plan(s). Termination of employment pursuant to this Section 6 or otherwise
shall not terminate or otherwise affect the rights and obligations of the
parties pursuant to Sections 9 through 12 and Section 15 hereof.
          (e) Nothing contained herein will be construed to prevent Employee
from seeking or obtaining other employment in the event the employment of
Employee is terminated by the Company without Cause.
     7. Termination of Employment by Employee. Employee may terminate his
employment with the Company at any time and for any reason, such termination to
be effective immediately upon notice by Employee to the Company. Upon such
termination by Employee, all rights and obligations of the parties hereunder
shall cease, except: if Employee terminates his employment under this Agreement
for Good Reason (as defined below) within one year of a Change in Control (as
defined below), (i) Employee shall receive a lump sum equal to his Base Salary
times two plus any bonus or other long term incentive compensation to which the
Employee would have been

3



--------------------------------------------------------------------------------



 



entitled absent the termination, (ii) Employee’s health and life insurance
benefits shall continue for a period of 24 months after such termination, and
(iii) all of Employee’s unvested options shall immediately vest and may be
exercised by Employee for such post-termination period as is prescribed by such
option agreements and related stock plan(s). Termination of employment pursuant
to this Section 7 or otherwise shall not terminate or otherwise affect the
rights and obligations of the parties pursuant to Sections 9 through 12 and
Section 15 hereof.
     8. Change in Control. For the purposes of this Agreement,
          (a) “Change in Control” shall mean the effective date of any of the
following events occurring during the term of Employee’s employment:
(a) consummation of any consolidation, merger, statutory share exchange or other
business combination as a result of which persons who were stockholders of the
Company immediately prior to the effective date thereof beneficially own less
than 50% of the combined voting power in the election of directors of the
surviving or resulting entity following the effective date; (b) individuals who,
as of the date hereof, constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority of the Board of Directors of
the Company, provided that any person who is elected as a director subsequent to
the date hereof by a vote of, or upon the recommendation of, at least a majority
of the directors comprising the current Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be considered a member of the current Board for these purposes; (c) consummation
of any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; (d) shareholder approval of any plan or proposal for the liquidation or
dissolution of the Company; or (e) acquisition of beneficial ownership by any
“person” or “group” (as such term is used Sections 13(d) and 14(d)(2) of the
Exchange Act) of securities representing twenty percent (20%) or more of the
combined voting power in the election of the Company’s directors, provided such
acquisition has not been approved by at least a majority of the members of the
Board of Directors in office immediately prior to the acquisition.
          (b) “Good Reason” shall mean, without Employee’s consent, (1) the
scope of Employee’s responsibilities and/or discretion is/are materially
diminished; or (2) the Company requires Employee to relocate to a location
greater than 100 miles from the Company’s current corporate headquarters in West
Palm Beach, Florida; or (3) Employee’s Base Salary is reduced by an amount
greater than twenty-five percent (25%) and such reduction is not pursuant to a
Company-wide employee salary reduction plan or program.
     9. Third-Party Confidentiality. Employee acknowledges that the Company has
disclosed that the Company is now, and may be in the future, subject to duties
to third parties to maintain information in confidence and secrecy. By executing
this Agreement, Employee consents to be bound by any such duty owed by the
Company to any third party.

4



--------------------------------------------------------------------------------



 



     10. Confidentiality; Return of Property.
          (a) Employee acknowledges that Employee’s work for the Company is
expected to bring him into close contact with various confidential business data
of the Company, its contracting parties, affiliates and customers not readily
available to the public. Accordingly, Employee:
            (i) covenants and agrees that (A) during the Term of Employment,
except pursuant to appropriate safeguards on confidentiality and only in
connection with the business of the Company and (B) after the Term of
Employment, on any basis for any reason, Employee shall not use or disclose to
anyone except authorized personnel of the Company or the Company’s Affiliates
(as defined below), whether or not for his benefit or otherwise, any
confidential matters (collectively, “Confidential Matters”) concerning the
Company or its suppliers, consultants, agents, other contracting parties or
customers, whether such customers are deemed former, current or potential
customers (collectively, the “Clients”), including without limitation all
confidential technical information of the Company, secrets, trade secrets,
proprietary software, copyrights, Client lists, lists of employees, confidential
evaluations, mailing lists, details of consultant contracts, pricing policies,
sales data and reports, margins, operational methods and processes, plans,
financial information and other confidential business affairs, learned by
Employee concerning the Company, its Clients or a third party, including without
limitation any subsidiaries, partners, affiliates, shareholders, employees,
lenders, suppliers, consultants, agents or joint venture partners of the Company
(collectively, “Affiliates”); and
            (ii) covenants and agrees that (A) all confidential memoranda,
notes, lists (including, without limitation, mailing and Client lists), records
and other confidential documents, whether in written, electronic or other form
(and all copies thereof) made or compiled by Employee or made available to him
concerning the Company, its Clients and any Affiliates are the sole property of
the Company, and (B) if such documents are in the possession or control of the
Employee, the Employee shall deliver them, without retaining any copies thereof,
to the Company promptly at the time of the Employee’s termination of employment
or at any other time upon request by the Company.
          (b) Section 10 shall not apply to any information that: (i) is
publicly available or becomes publicly available through no act or fault of
Employee; (ii) is made known to Employee by a third party who did not obtain it
directly or indirectly from the Company; (iii) is independently developed by
Employee without use of the Company’s information as evidenced by credible
written records of Employee; or (iv) is information required to be disclosed by
operation of law, governmental regulation or court order provided that, if
Employee determines that such disclosure might be required, Employee will
promptly notify the Company and provide the Company, to the extent practicable,
an opportunity to seek a protective order or other appropriate remedy to prevent
such disclosure.
          (c) Upon the termination of the Employee’s employment hereunder for
any reason, the Employee shall promptly return to the Company any property owned
by the Company or furnished to the Employee by the Company for use in connection
with Employee’s services hereunder.

5



--------------------------------------------------------------------------------



 



     11. Noncompetition/Conflicts of Interest.
          (a) The Employee covenants and agrees that the Employee shall not,
directly or indirectly, as a principal, employee, partner, consultant, agent or
otherwise, compete or assist in a Competitive Activity anywhere in the United
States during the Term of Employment and for a period of one year after the
termination of this Agreement (except termination without Cause by the Company
or at the end of a term hereof) (the “Restricted Period”) without the express
prior written consent of the Company; provided, however, that the running of the
Restricted Period shall be tolled during any period of time in which Employee
violates the provisions of this Section. “Competitive Activity” means the
promotion, marketing or sale of hearing care products and services.
          (b) During the Restricted Period, Employee shall not, directly or
indirectly, alone or in concert with others, solicit or encourage any employee
of the Company, or an employee of any person or entity with which the Company
has an agreement through which the Company and the person or entity are to act
in concert with respect to the business of the Company, to leave their
respective employment or hire any employee of the Company.
     12. Acknowledgment Regarding Restrictions. Employee recognizes and agrees
that the restraints contained in Section 11 are reasonable in view of the
Company’s legitimate interests in protecting its business. Employee further
acknowledges that the limitations contained in Section 11 are reasonable as to
the duration in time, as to geographic scope and as to the nature of the
activities restricted. However, in the event an appropriate court determines
that the provisions of Section 11 are excessively broad as to duration,
geographic scope, prohibited activities or otherwise, the parties agree that
Section 11 may be reduced or curtailed to the extent necessary to render it
enforceable.
     13. Vacation and Holidays. The Employee shall be entitled to vacation
allowance and holidays in accordance with the policies of the Company as in
effect from time to time for its employees.
     14. Non-Waiver of Rights. The Company’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
Employee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part of it, or the right of the Company thereafter to enforce each and every
provision in accordance with the terms of this Agreement.
     15. The Company’s Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Section 10 or Section 11, Employee agrees that the Company
shall be entitled to a temporary restraining order and a preliminary and
permanent injunction to prevent such breach or threatened breach because the
harm which might result to the Company’s business as a result of any
noncompliance by Employee with any of the provisions of Section 10 or Section 11
may be irreparable. Employee acknowledges that the Company’s entitlement to
injunctive relief shall be in addition to the Company’s entitlement to damages.

6



--------------------------------------------------------------------------------



 



     16. Assignments. This Agreement shall be freely assignable by the Company
and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other corporate entity which shall succeed to
the business being operated by the Company, but, being a contract for personal
services, neither this Agreement nor any rights hereunder are assignable by the
Employee.
     17. Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of Delaware without regard to its conflict
of law rules.
     18. Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the parties hereto.
     19. Notices. Any notices to be given by either party hereunder shall be in
writing and shall be deemed to have been duly given if delivered or mailed,
certified or registered mail, postage prepaid, as follows: to the Company at
1250 Northpoint Parkway, West Palm Beach, Florida 33407, Attention: Chief
Executive Officer; and to Employee at the address set forth beside his name
below; or to such other address as may have been furnished to the other party in
writing.
     20. Entire Agreement. This Agreement is the entire agreement between the
parties and supersedes any previous oral or written agreement or understanding
between the Company and the Employee with respect to the subject matter hereof.
There are no representations, warranties, promises or undertakings between the
parties relating to the subject matter of this Agreement other than those set
forth herein.
     21. Severability. If any provision of this Agreement shall be determined to
be illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, and this Agreement shall be construed as if the
illegal or unenforceable provision were not a part hereof, so long as the
remaining provisions of this Agreement shall be sufficient to carry out the
overall intent of the parties as expressed herein.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     23. Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Employment agreement.
          IN WITNESS WHEREOF, the parties have executed this Employment
agreement as of the date first above written.

            HearUSA, Inc.
      By:   /s/ Stephen J. Hansbrough                 Title:   President and
CEO        EMPLOYEE
      /s/ Gino Chouinard       Gino Chouinard   

7